Citation Nr: 0109779	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  95-40 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for joint pain claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue claimed as 
due to an undiagnosed illness.

4.  Entitlement to service connection for nausea claimed as 
due to an undiagnosed illness.

5.  Entitlement to service connection for muscle pain claimed 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1978, and from October 1990 to March 1991, including service 
in Southwest Asia during the Persian Gulf War from November 
22, 1990, to February 25, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 1991 and later 
by the Department of Veterans Affairs (VA) Nashville, 
Tennessee, Regional Office (RO) and the New Orleans, 
Louisiana, RO.

A hearing was scheduled to take place in November 2000 at the 
New Orleans RO before the undersigned Member of the Board.  
However, the veteran did not appear for that hearing and did 
not request that it be rescheduled.  He has not given any 
indication that he had good cause for his failure to appear.  
Accordingly, the Board concludes that the veteran no longer 
desires such a hearing, and the veteran's request for a 
hearing before a Member of the Board is considered to have 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2000).

In a statement dated in July 1996, the veteran indicated that 
he was satisfied with the 60 percent rating which has been 
assigned for his service-connected chronic diarrhea with 
impairment of anal and rectal sphincter control.  Therefore, 
that issue is not on appeal.  The veteran has, however, 
raised a claim for an earlier effective date for that rating 
in a statement dated in April 1997.  That earlier effective 
date issue has not been adjudicated or prepared for appellate 
review.  Accordingly, the Board refers that issue to the RO 
for appropriate action.

The Board has found that additional development of evidence 
is warranted with respect to the claim for service connection 
for a psychiatric disorder.  Accordingly, that issue is the 
subject of a REMAND at the end of this decision.


FINDINGS OF FACT

1.  The veteran's complaints of joint pain have been 
attributed to the known diagnosis of degenerative joint 
disease.

2.  The veteran does not have objective indications of 
chronic disability manifested by fatigue.

3.  The veteran's complaints of nausea have been attributed 
to the known diagnosis of an irritable colon with chronic 
diarrhea.

4.  The veteran does not have objective indications of 
chronic disability manifested by muscle pain.


CONCLUSIONS OF LAW

1.  Joint pain may not be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (2000).

2.  Fatigue may not be presumed to be due to an undiagnosed 
illness incurred during Persian Gulf service.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 (2000).

3.  Nausea may not be presumed to be due to an undiagnosed 
illness incurred during Persian Gulf service.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 (2000).

4.  Muscle pain may not be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed symptoms of joint 
pain, fatigue, nausea and muscle pain after coming back from 
the Persian Gulf.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000).  Service-connected compensation may also be 
paid to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more of the 
signs or symptoms listed below.  The symptoms must be 
manifest to a degree of 10 percent or more not later than 
December 31, 2001.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

The signs and symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2000). 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See 38 U.S.C.A. § 5103A.  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims for symptoms of undiagnosed illness.  
The discussions in the rating decision, SOC, SSOCs, and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in a supplemental 
statement of the case dated in April 1998, and previously 
sent a letter to the veteran in April 1997 advising him of 
the types of evidence needed to substantiate his claims.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The veteran has 
been afforded disability evaluation examinations.  With 
regard to the adequacy of the examinations, the Board notes 
that the examination reports reflect that the VA examiners 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
offered appropriate assessments and diagnoses.  The Board is 
unaware of any additional relevant and available evidence.  
The veteran previously had a hearing before a hearing officer 
at the RO.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

In the circumstances of this case, a remand to have the RO 
apply the new law would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board concludes there is no prejudice to 
the veteran in proceeding with this appeal and the Board will 
consider those claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Service Connection For Joint Pain
 Claimed As Due To An Undiagnosed Illness.

During the hearing at the RO, in April 1996, the veteran 
testified that he began experiencing joint pain while he was 
in Saudi Arabia during service.  He said that the pain 
affected his arms and legs and caused constant pain.  He said 
that he had those symptoms constantly since returning from 
Operation Desert Storm.

The evidence shows that the veteran's complaints of joint 
pain have been attributed to the known diagnoses of 
rheumatoid arthritis and degenerative joint disease.  A VA 
hospital summary dated in November 1992 shows that the 
veteran was treated for disorders including arthralgia.  It 
was noted that he had a positive rheumatoid factor of greater 
than 1 to 300.  He was referred to the rheumatology clinic.  
A VA laboratory record dated in March 1993 shows that a serum 
test at that time revealed that the rheumatoid factor was 
again positive.  A VA treatment record dated in May 1993 
shows that the veteran complained of joint pain, fatigue, and 
severe headaches.  A rheumatology factor was positive.  The 
diagnosis was rheumatoid arthritis.  

A VA record dated in July 1995 shows that the veteran again 
reported a complaint of joint pain.  The assessment was DJD 
(degenerative joint disease).  A VA treatment record dated in 
April 1996 shows that the veteran had pain in his neck and 
left arm which was attributable to degenerative joint disease 
of the neck diagnosed by X-ray.  

Accordingly, the Board concludes that joint pain is due to a 
known diagnosis and may not be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service.  
The Board also notes, for purposes of direct service 
connection, that the veteran's service medical records do not 
contain any references to joint pain, arthritis or 
degenerative joint disease, nor is there any evidence of 
those disorders within a year after separation from service 
as contemplated for presumptive service connection.  No 
competent medical evidence has otherwise been presented to 
show that rheumatoid arthritis or degenerative joint disease 
is related to service.  Accordingly, the claim for service 
connection for joint pain must be denied.





II.  Service Connection For Fatigue
 Claimed As Due To An Undiagnosed Illness.

At the RO hearing in April 1996, the veteran testified that 
he experienced a "constant laziness type feeling" which 
occurred as soon as he got up from bed and lasted all day 
long.  He said that he had those symptoms constantly since 
returning from Operation Desert Storm.  

The Board finds, however, that the veteran has not presented 
evidence of objective indications that he has a chronic 
disability manifested by fatigue.  As discussed, objective 
indications of chronic disability include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  The only evidence 
of fatigue which has been presented is the veteran's own 
subjective complaints.  The veteran's service medical records 
do not contain any references to fatigue other than a single 
notation dated February 9, 1991, in which an examiner stated 
that the veteran appeared tired during a period of time he 
was being treated for depression.  The veteran's VA treatment 
and private records generally do not contain complaints of 
fatigue.  Although a VA record dated in October 1996 shows 
that the veteran reported a complaint of having continuing 
diarrhea and fatigue, the record does not include any 
objective examination findings other than a notation that the 
veteran was alert and oriented.  The report of a general 
medical examination conducted by the VA in August 1997 is 
negative for complaints or findings of fatigue, and does not 
reflect that there was any objectively perceptible sign of 
fatigue.

A record dated in September 1993 from Harry Guiterrez, M.D, a 
psychiatrist, shows that the veteran reported a complaint of 
having severe insomnia and stated that he had lost his energy 
level.  Following examination, however, the diagnosis was 
major depression.  To the extent that the symptom of fatigue 
has been attributed to a known diagnosis, such as major 
depression, the symptom may not be presumed to have been due 
to an undiagnosed illness.  

The veteran also has not presented evidence of lost time from 
work or other nonmedical indications of fatigue.  Although he 
reported in a letter dated in March 1993 that he had used up 
all of his sick leave and annual leave at his job, he 
attributed this use of leave to his depression and chronic 
diarrhea rather than to fatigue.  

Based on the evidence, the Board finds that the veteran does 
not have objective indications of chronic disability 
manifested by fatigue.  Thus, the veteran has not met one of 
the essential elements under 38 C.F.R. § 3.317 (2000).  
Accordingly, the Board concludes that fatigue may not be 
presumed to be due to an undiagnosed illness incurred during 
Persian Gulf service.

III.  Service Connection For Nausea Claimed
 As Due To An Undiagnosed Illness.

The veteran contends that he has experienced nausea as a 
result of an undiagnosed illness incurred in the Persian 
Gulf.  The Board finds, however, that the veteran's 
complaints of nausea have been attributed to the known 
diagnosis of an irritable colon with chronic diarrhea, a 
disorder for which service connection has already been 
granted.  The report of a VA intestinal examination conducted 
in March 1996 shows that the veteran reported having 
abdominal cramps and watery stools.  He also said that he had 
nausea up to two times per day when he had abdominal 
cramping.  Thus, by the veteran's own account, the nausea has 
been associated with the diarrhea.  

The report of a stomach examination conducted by the VA in 
March 1994 contains similar information.  The veteran stated 
that he had occasional nausea and that he had abdominal 
symptoms affecting the lower abdomen with cramps and 
diarrhea.  Following examination, the diagnosis was chronic 
diarrhea, etiology undetermined.  The Board notes that the 
veteran has already established service connection for his 
chronic diarrhea, and the evidence shows that his nausea is 
associated with that disorder.  The evaluation of the same 
manifestation under different diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2000).  Accordingly, the Board 
concludes that nausea may not be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service. 


IV.  Service Connection For Muscle Pain
 Claimed As Due To An Undiagnosed Illness.

The veteran testified in April 1996 that he began to 
experience muscle pain while he was in service in Saudi 
Arabia.  He said that he had those symptoms constantly since 
returning from Operation Desert Storm.  The record does not 
establish, however, that the veteran has objective 
indications of a chronic disability manifested by muscle 
pain.  The veteran's service medical records do not contain 
any references to muscle pain.  On a VA examination of the 
veteran's muscles in March 1994, he specifically denied 
having any muscle damage, muscle injury or muscle disease.  
He said that he had some pains on and off in his knees, 
shoulders and elbows and that about a year earlier he had a 
positive rheumatoid factor test.  He had not at any time 
noticed any swelling, enlargement, redness, deformity, or 
stiffness of his shoulders, elbows, or knees.  He said that 
at the time of the examination that he was feeling quite 
good.  

On examination, the examiner could find not any evidence 
whatsoever of any area of muscle damage or muscle injury.  
There were a couple of superficial scars of the right forearm 
which the veteran said were due to an accident while cutting 
down a tree, but there was obviously no evidence of muscle 
involvement.  There were no muscle fasciculations, and no 
wasting or weakness.  He had no tissue loss, and no muscles 
were penetrated.  There was no tendon damage, and no damage 
to bones, joints, or nerves.  Strength was normal, and there 
was no evidence of pain.  There was no muscle hernia.  The 
examiner concluded that the veteran had, after returning from 
the Persian Gulf, some intermittent minor aches and pains in 
the shoulders, elbows and knees.  He stated that this should 
be classified as an arthralgia without organic disease.  He 
concluded that there was no evidence of muscle disease or 
injury.  

The veteran's VA and private treatment records generally do 
not contain complaints of muscle pain.  A record dated in 
September 1993 from Harry Guiterrez, M.D, a psychiatrist, 
shows that the veteran reported a complaint of joint and 
muscle pains, however, it was also noted that the veteran had 
a history of a positive rheumatoid factor test.  The 
psychiatric record contains no examination findings of muscle 
pain.  The diagnostic impressions included rheumatoid 
arthritis.  The report of a VA general medical examination in 
August 1997 is negative for complaints or findings of muscle 
pain.  The report of a joints examination conducted by the VA 
in August 1997 shows complaints of joint pain, but no 
complaints of muscle pain.  Physical examination at that time 
was normal.  In summary, the evidence shows that the veteran 
does not have objective indications of a chronic undiagnosed 
disability manifested by muscle pain.  Accordingly, the Board 
concludes that muscle pain may not be presumed to be due to 
an undiagnosed illness incurred during Persian Gulf service.


ORDER

Service connection for joint pain claimed as due to an 
undiagnosed illness is denied.

Service connection for fatigue claimed as due to an 
undiagnosed illness is denied.

Service connection for nausea claimed as due to an 
undiagnosed illness is denied.

Service connection for muscle pain claimed as due to an 
undiagnosed illness is denied.


REMAND

The veteran also contends that his pre-existing depression 
was aggravated by service in the Persian Gulf War.  A 
preexisting disease or injury will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
during service is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b) (2000).  

In order to assess whether there has been an increase in 
severity, the evidence should appropriately include medical 
records from prior to service, during service, and after 
service.  Based on the Board's preliminary review of the 
veteran's claims file, it appears that existing pre-service 
medical treatment records pertaining to a psychiatric 
disorder are not associated with the claims file.  In this 
regard, a service medical record dated in February 1991 shows 
that the veteran had a past history of having been treated at 
the Briarwood Psychiatric Hospital in Louisiana for 
depression and an overdose of Xanax, and at the VA hospital 
in Shreveport for depression.  Therefore, further development 
is warranted and the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for depression or 
any other psychiatric disorder prior to 
his Persian Gulf service.  After securing 
the necessary releases, the RO should 
assist the veteran in obtaining these 
records, including records from the VA 
hospital at Shreveport and the Briarwood 
Psychiatric Hospital in Louisiana.

2.  The veteran should then be afforded a 
VA psychiatric examination.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
be requested to provide and opinion as to 
(1) whether the veteran had a psychiatric 
disorder prior to service, and if so, (2) 
whether the inservice manifestations or 
symptoms represented a temporary 
worsening of symptoms of the pre-service 
disability or (3) a chronic increase in 
severity beyond natural progress.

3.  The RO should also ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  When the development requested has 
been completed to the extent possible, 
the case should be reviewed by the RO on 
the basis of the additional evidence.  
The RO should readjudicate the claim in 
accordance with 38 U.S.C.A. § 1153 (West 
1991) and 38 C.F.R. § 3.306(b) (2000).  
The veteran and his representative should 
be furnished a supplemental statement of 
the case, if in order, and be afforded 
the usual time to respond before the 
record is returned to the Board for 
further review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified. He has the right to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 



